Citation Nr: 0414633	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  01-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1968 to August 1971.  

In October 2002, the Board of Veterans' Appeals (Board) 
granted the veteran an initial rating of 50 percent for his 
service-connected PTSD.  By a rating action the following 
month, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, assigned December 1, 1993, 
as the effective date of that rating.  The veteran disagreed 
with the assigned rating and filed a timely appeal with the 
United States Court of Appeals for Veterans Claims (Court)

In December 2003, pursuant to a joint motion of the parties, 
the Court vacated the Board's October 2002 decision, insofar 
as it failed to granted a rating in excess of 50 percent for 
the veteran's PTSD.  The Court then remanded the case to the 
Board for readjudication consistent with the joint motion.


REMAND

In the Joint Motion, the parties noted the Board's October 
2001 decision did not provide adequate reasons and bases for 
its decision denying the veteran's claim of entitlement to a 
rating in excess of 50 percent for his service-connected 
PTSD.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (D.C.'s) of the Schedule 
for Rating Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2003).  

In June 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, granted the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO assigned a 100 percent rating, effective 
October 18, 1993, based on the veteran's hospitalization for 
that disability.  38 C.F.R. § 4.29 (1993).  Thereafter, it 
assigned a 10 percent rating (later revised by the Board to 
50 percent), effective December 1, 1993.  As such, the RO's 
June 2000 decision constituted an initial rating award.  When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

In October 1993, when the veteran submitted his claim of 
entitlement to service connection for PTSD, that disability 
was rated in accordance with 38 C.F.R. § 4.132, DC 9411 
(1993).  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996).  That regulation became effective 
November 7, 1996, and is codified as amended at 38 C.F.R. 
§ 4.130, DC's 9400-9440 (2003).  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003.  

Most statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran had been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

In the Joint Motion, the parties questioned how the Board 
arrived at its conclusion that the veteran's PTSD was 
productive of no more than moderate occupational impairment.  
In particular, the parties questioned the significance of the 
veteran's participation in welding courses and the 
relationship between occupational impairment and the Board's 
references to lawn mowing and clothes washing.  In this 
regard, the parties noted that there was no requirement in 
the old or new regulations for a showing of substantially 
gainful activity.  

The parties further questioned how the Board arrived at its 
conclusion, when it noted that the veteran had a sustained 
level of functioning consistent with a GAF of 50.  (GAF 
stands for global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.)  As 
noted by the parties, a GAF of 50 was representative of 
serious impairment.  Accordingly, the parties stated that on 
remand, the Board had to consider the significance of its 
finding that the veteran's average GAF score, for the period 
in question, was 50.  In particular, the parties stated that 
such GAF had to be considered in light of the GAF from the 
veteran's 2001 VA hospitalization.  If necessary, the VA was 
to obtain a new examination.  

Although the record indicates that the veteran took courses 
in welding, there is no documentation on file from the school 
as to where or when he took such courses, nor is there any 
documentation with respect to such courses.  

In the Joint Motion, the parties noted that the Board had 
failed to consider evidence favorable to the veteran's claim, 
such as the evidence showing hospitalization for a mental 
condition on five occasions from 1993 through 2001; medical 
records reflecting suicide attempts and suicidal and 
homicidal ideation; evidence of impaired social interaction, 
including that with the veteran's family; evidence from the 
veteran's mother and former spouse concerning his behavior 
and activities of daily living; and documentation from the 
Social Security Administration showing disability due to 
mental impairment.  

In the Joint Motion, the parties questioned whether the Board 
had properly interpreted the applicable schedular criteria 
for a 70 percent rating for PTSD.  For example, it noted the 
Board's statement that the veteran had not harmed others 
repeatedly.  The parties further noted that harming others 
repeatedly was not part of the schedular criteria for the 70 
percent rating.  

In the Joint Motion, the parties also questioned the 
veteran's reasons and bases for denying referral of the case 
for extraschedular consideration to the Director of the 
Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b)(1) (2003).  In this regard, the parties stated 
that the Board should have discussed evidence of 
unemployability from the Social Security Administration, as 
well as multiple periods of hospitalization for PTSD.  The 
parties also noted that despite the evidence of 
unemployability, the Board had failed to consider a total 
rating due to unemployability under 38 C.F.R. § 4.16 (2003).  

In the Joint Motion of the Parties, it was noted that the 
veteran had received mental health treatment from the VA on 
an ongoing basis.  VA outpatient records on file reflect no 
such treatment after August 1995.

During a psychiatric examination, performed by the VA in 
October 2001, it was noted that the veteran had been 
hospitalized from May through June 2001, at the VA Medical 
Center (MC) in Battle Creek, Michigan.  The report of that 
hospitalization has not been requested for inclusion in the 
claims folder.

Although the veteran currently receives Social Security 
Disability benefits, the nature of the disability(s) for 
which he receives those benefits is unclear.  A Disability 
Determination and Transmittal (Form SSA-831-C3 (5/89), signed 
by the Disability Examiner - DDS and the Physician or Medical 
Specialist in September 1993, is illegible with respect to 
the primary and secondary diagnoses.  On Form SSA-2458 (2-
84), dated in April 2001, it was noted that the primary 
diagnosis was 2960 or Affective Disorders and that the 
Secondary Diagnosis was 6490 or non-established (medical 
evidence in file but insufficient to establish diagnosis).  
The nature of the disabilities for which the veteran has been 
receiving Social Security disability benefits since October 
1993 must be clarified.

In May 2004, the Board received several lay statements and 
tax forms in support of the veteran's claim.  Through his 
representative, the veteran expressly retained his right to 
have such evidence initially considered by the RO.

In light of the foregoing, additional development is 
warranted with respect to the issue of an increased rating 
for PTSD.  Accordingly, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  
The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the veteran in the 
development of his claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  

2.  Request that the veteran identify the 
VA facilities and/or VA all health care 
providers who may possess additional 
records pertinent to his claim of 
entitlement to an increased rating for 
PTSD.  In particular, request that the 
veteran provide such information for the 
period from August 1995 to the present  
If not currently on file, request such 
records directly from the provider.  Also 
request that the veteran provide any such 
records his possession.  

3.  Request that the VAMC in Battle 
Creek, Michigan, provide the discharge 
summary and daily clinical records from 
the veteran's hospitalization from May 
through June 2001.  

4.  Request that the veteran identify the 
dates of attendance and the school where 
he took courses in welding.  Then, 
contact the school and obtain 
documentation of his attendance, as well 
as transcripts indicating his progress.  
Also request evidence of his attendance, 
the reason for any absences, and any 
evidence of disciplinary action, 
including, but not limited to, counseling 
statements, which the veteran received 
while taking such courses..

5.  Contact the Social Security 
Administration and obtain an up- to-date 
status report on the veteran's disability 
benefits, including, but not limited to, 
a list of the disabilities upon which the 
benefits are based.  In so doing, obtain 
a legible copy of the Disability 
Determination and Transmittal (Form SSA-
831-C3 (5/89), signed by the Disability 
Examiner - DDS and the Physician or 
Medical Specialist in September 1993.  

6.  When the actions in paragraphs 2, 3, 
4, and 5 have been completed, the RO must 
schedule the veteran for a psychiatric 
examination to determine the extent of 
his service-connected PTSD.  All 
indicated tests and studies must be 
performed and any necessary consultations 
must be scheduled.  The claims file must 
be made available to the examiner for 
review, and the examiner must verify that 
the claims file has, in fact, been 
reviewed.  With respect to each of the 
symptoms identified in the current 
criteria for evaluating mental disorders, 
38 C.F.R. § 4.130, DC 9411 (2003), the 
examiner must indicate whether such 
symptom is a symptom of the veteran's 
PTSD.  To the extent possible, the 
manifestations of the veteran's PTSD must 
be distinguished from those of any other 
psychiatric disorder found to be present.  
The examiner must also provide a GAF 
based solely upon the PTSD and provide an 
explanation of the significance of the 
GAF score assigned.  The examiner must 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting solely from the 
service-connected PTSD, e.g., definite 
(moderately large), considerable, severe, 
or totally incapacitating.  38 C.F.R. 
§ 4.132, D.C. 9411 (in effect prior to 
November 7, 1996).  The examiner must 
also render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the PTSD alone renders the veteran 
unable to secure or follow a 
substantially gainful occupation.  The 
rationale for all opinions expressed must 
be provided.  

7.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
an initial rating in excess of 50 percent 
for PTSD.  In so doing, consider the 
actions called for in the Joint Motion of 
the Parties, as mandated by the Court in 
December 2003.  In particular, consider 
the VA regulations applicable to rating 
mental disorders before and after 
November 7, 1996; extraschedular criteria 
under 38 C.F.R. § 3.321(b)(1); the 
potential for a total rating under 
38 C.F.R. § 4.16; and the potential for 
staged rating set forth in Fenderson.  
All relevant evidence of record must be 
considered, including, but not limited 
to, the lay statements and tax forms 
received at the Board in May 2004.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



